Citation Nr: 1103984	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-24 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating based on individual unemployability 
(TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from October 1979 to July 2000.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which denied entitlement to a TDIU.


FINDINGS OF FACT

1.  Service connection is in effect for degenerative disc disease 
of the lumbar spine, evaluated as 40 percent disabling; right 
knee disability, evaluated as 10 percent disabling; left knee 
disability, evaluated as 10 percent disabling; hypertension, 
evaluated as 10 percent disabling; asthma, evaluated as 30 
percent disabling, right wrist disability, evaluated as 10 
percent disabling, left wrist disability, evaluated as 
noncompensably disabling; migraine headaches, evaluated as 10 
percent disabling; allergic rhinitis, evaluated as noncompensably 
disabling; and erectile dysfunction, evaluated as noncompensably 
disabling.  The combined evaluation for these disabilities is 80 
percent.  As such, the minimum schedular criteria for TDIU are 
met.

2.  The Veteran's service-connected disabilities preclude him 
from securing or following substantially gainful employment 
consistent with his education and industrial background.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.16 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

In any event, the Board notes that in a December 2005 letter, the 
RO provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the Veteran and the 
types of evidence that will be obtained by VA.  There is no 
notice letter that advised the Veteran of the elements of a 
disability rating and an effective date, which are assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  However, in light of the fully favorable 
nature of the determination made herein, there is no prejudice to 
the Veteran in this regard.  At the time the Board's decision is 
implemented by the AOJ, the Veteran will be informed of the 
effective date and appellate rights thereto.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, and private medical evidence.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran, an associate of his, and his 
representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Moreover, in light of the fully favorable nature of the 
determination made herein, no further discussion with respect to 
the VCAA or its implementing regulations is required.  




Governing Laws and Regulations for TDIU

A total rating based on unemployability due to service-connected 
disabilities may be granted where the schedular rating is less 
than total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a 
common etiology or a single accident will be considered as one 
disability.  38 C.F.R. 
§ 4.16(a)(1).

For those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found that 
the service-connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is service connected for nine disabilities, namely 
degenerative disc disease of the lumbar spine, evaluated as 40 
percent disabling; right knee disability, evaluated as 10 percent 
disabling; left knee disability, evaluated as 10 percent 
disabling; hypertension, evaluated as 10 percent disabling; 
asthma, evaluated as 30 percent disabling, right wrist 
disability, evaluated as 10 percent disabling, a left wrist 
disability, evaluated as noncompensably disabling; migraine 
headaches, evaluated as 10 percent disabling; allergic rhinitis, 
evaluated as noncompensably disabling; and erectile dysfunction, 
evaluated as noncompensably disabling.  The combined evaluation 
for these disabilities is 80 percent.  As such, the minimum 
schedular criteria for TDIU are met.

With regard to whether the Veteran's service-connected 
disabilities render him unemployable, the medical evidence of 
record contains an April 2006 VA examination report which notes 
that the Veteran has left sided headaches two or three times a 
month.  He did not report prostration or incapacitation.  Another 
April 2006 VA examination report notes that the Veteran uses his 
Albuterol inhaler twice a day.  He has a daily cough, minimal 
shortness of breath, and wheezing with activity.  He has not been 
incapacitated.  Another April 2006 VA examination report notes 
that he has constant pain in his lower back.  He can walk for 
three minutes at a time and does not use a brace.  An April 2006 
genitourinary VA examination report notes that the Veteran denied 
restriction of activities because of his genitourinary disease.  

The Veteran indicated on a VA Form 21-8940 that he completed high 
school and attended college for three years.  He last worked full 
time in July 2000.  His last occupation was soldier in the U.S. 
Army.  It was noted that he has various management training 
qualifications.  He retired from the military early because of 
low back pain, migraine headaches, and pains in his legs.  He 
reported that he is unable to stand or sit for long periods of 
time.  

A statement from S. M. indicates that over the past 12 years, 
since she has known the Veteran, his health has deteriorated by 
90 percent.  He is unable to walk short distances, someone must 
help him with housework, and he can no longer cook because he 
cannot stand for any length of time.  

A July 2009 VA examination report notes that the Veteran has 
fatigue, decreased motion stiffness, weakness, muscle spasms, and 
severe sharp pain in his lumbar spine.  The pain is daily, 
constant, and it lasts for hours.  He has flare-ups weekly which 
last hours.  During a flare-up, he cannot stand and walk as he 
would like to at times.  The examiner opined that the Veteran's 
back disability prevents sports and severely affects chores, 
shopping, and exercise.  It moderately affects recreation and 
travel.  It mildly affects dressing and it does not affect 
feeding, bathing, toileting, and/or grooming.  The examiner 
failed to address the impact of this disability (or any other 
service-connected disability) on the Veteran's employability.

A January 2010 VA examination report indicates that the Veteran's 
bilateral patellofemoral knee pain syndrome and wrist sprains 
have no impact or effect on the Veteran's ability to be employed 
in a sedentary job.  Additionally, his hypertension, respiratory 
disease, migraine headaches, and allergic rhinitis do not affect 
his ability to perform a sedentary job.  The examiner stated that 
the Veteran's degenerative disc disease of the lumbosacral spine 
would have a mild to moderate impact or effect (in terms of 
discomfort) on his ability to perform sedentary work.  However, 
he would be able to work in a sedentary job for at least four to 
six hours a day with a ten minute rest period for every one hour 
of work.  

After review of the evidence of record, the Board notes that 
although the January 2010 VA examiner stated that each of the 
Veteran's service connected disabilities, when acting alone, do 
not prevent him from engaging in some form of sedentary 
employment, there is no opinion of record regarding whether the 
Veteran's service-connected disabilities acting in concert would 
prevent him from obtaining or maintaining gainful employment.  
Regardless, the Board notes that the restrictions placed upon the 
Veteran's ability to work due to his degenerative disc disease of 
the lumbosacral spine amount to an inability to be gainfully 
employed.  Notably, the Veteran has reported that he cannot sit 
for long periods of time, nor can he walk for long periods of 
time.  The January 2010 VA examiner opined that he could perform 
sedentary work for four to six hours a day, with 10 minute breaks 
every hour.  This would not result in full-time or gainful 
employment.  Without an opinion regarding whether the service-
connected disabilities acting in concert would render the Veteran 
unemployable, with the opinion from the January 2010 VA examiner 
concerning the Veteran's low back disability, and giving the 
Veteran the benefit of the doubt, the Board finds that a TDIU is 
warranted in this case.


ORDER

A TDIU is granted, subject to the law and regulations governing 
the payment of VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


